t c memo united_states tax_court jeremiah and addie weatherly petitioners v commissioner of internal revenue respondent docket no filed date jeremiah and addie weatherly pro sese john w stevens for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure with respect to petitioners’ federal_income_tax the sole 1unless otherwise indicated all section references are to continued issue remaining for decision after stipulations and concessions is whether petitioners are entitled to deduct for a contract labor expense in excess of that allowed by respondent for the reasons set forth below we sustain respondent’s determination findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they lived in michigan petitioner jeremiah weatherly mr weatherly operated a bailiff consulting business as a sole_proprietorship in as part of this business mr weatherly engaged the services of daily workers to help perform evictions move property and serve process mr weatherly asked these daily workers for their names and social_security numbers continued the internal_revenue_code as amended for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2respondent disallowed petitioners’ entire claimed contract labor expense of dollar_figure before trial respondent conceded dollar_figure of this expense the parties stipulated that petitioners are disputing only the remaining dollar_figure accordingly petitioners have conceded all parts of the deficiency that are not attributable to the contract labor expense as well as the addition_to_tax and penalty on schedule c profit or loss from business of their federal_income_tax return petitioners reported a contract labor expense of dollar_figure during the audit of their return petitioners provided forms 1099-misc miscellaneous income showing the names and social_security numbers of the daily workers whose services mr weatherly engaged and the amounts paid to each worker petitioners did not file any forms 1099-misc as payers with the internal_revenue_service irs for respondent requested that petitioners obtain forms statement of payments received from the daily workers they claim to have paid in in response petitioners provided eight forms with corresponding forms 1099-misc showing the names social_security numbers and signatures of eight daily workers and the amounts received respondent accepted six of these eight forms and rejected the remaining two because the social_security numbers on the forms did not match those of the listed payees petitioners have not provided any other documentation to substantiate their claimed contract labor expense on date respondent mailed petitioners a notice_of_deficiency for on date petitioners timely filed their petition with this court opinion deductions are a matter of legislative grace and taxpayers must prove they are entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 if a factual basis exists to do so the court may in some contexts approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioners have not provided contemporaneous books_and_records to substantiate their contract labor expense for further mr weatherly failed to testify at trial to the recordkeeping practices of his business petitioners merely produced forms 1099-misc prepared for the audit without any supporting documentation these forms 1099-misc were not filed with the irs petitioners were able to produce only six valid forms for six daily workers for which respondent conceded a deduction of dollar_figure as to the remainder of their claimed contract labor expense petitioners have failed to substantiate that such an amount was paid in fact the evidence submitted does not provide us with a reasonable basis upon which an approximation of an allowed amount of contract labor expense could be made under the cohan_rule accordingly we sustain respondent’s determination with respect to the contract labor expense in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
